 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MEREDITH B. OSBORN (CABN 250467)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6774
 7        meredith.osborn@usdoj.gov

 8 Attorneys for United States of America

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKLAND DIVISION

12
     UNITED STATES OF AMERICA,                       )   No. CR 18-511 HSG
13                                                   )
             Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER
14                                                   )   EXCLUDING TIME FROM JUNE 10, 2019 TO
        v.                                           )   AUGUST 20, 2019
15                                                   )
                                                     )
16 SEAN COLLINS                                      )
   KEVONTE GORDON,                                   )
17 DEVIN HAIRSTON,                                   )
   MALIK JACKSON, and                                )
18 EARL MCLEOD                                       )
                                                     )
19           Defendant.                              )

20

21
             The defendants, KEVONTE GORDON, represented by JAMES THOMSON, Esquire, DEVIN
22
     HAIRSTON, represented by JEFFREY BORNSTEIN, Esquire, MALIK JACKSON, represented by
23
     JULIANA DROUS, Esquire, EARL MCLEOD, represented by Jerome Matthews, Esquire, and SEAN
24
     COLLINS, represented by Michael Stepanian, Esquire, and the government, represented by AUSA
25
     MEREDITH B. OSBORN, Assistant United States Attorney, appeared before the Court on June 10,
26
     2019, for a status hearing. The government reported that it had produced discovery to defendants,
27
     responded to defendants’ discovery requests from defendants, and facilitated an evidence view. Defense
28
     [PROPOSED] ORDER EXCL. TIME UNDER S.T.A.
     CR 18-511 HSG                                  1
 1 counsel reported that they were preparing to bring various pretrial motions, including motions to

 2 suppress evidence. The Court set a deadline for defendants to file their motions of August 20, 2019.

 3          Defense counsel requested that time be excluded under the Speedy Trial Act between June 10,

 4 2019, and August 20, 2019, for effective preparation of counsel and continuity of counsel. The

 5 government had no objection.

 6          For this reason and as further stated on the record at the status conference, the parties stipulate

 7 and agree that excluding time until August 20, 2019 will allow for the effective preparation of counsel

 8 and continuity of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree

 9 that the ends of justice served by excluding the time from June 10, 2019 and August 20, 2019, from

10 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

11 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

12          The undersigned Assistant United States Attorney certifies that she has obtained approval from

13 counsel for the defendant to file this stipulation and proposed order.

14

15          IT IS SO STIPULATED.

16

17 DATED: June 17, 2019                                             /s/                  ___
                                                           MEREDITH B. OSBORN
18                                                         Assistant United States Attorney

19
     DATED: June 17, 2019                                           /s/                ___
20                                                         MICHAEL STEPANIAN
                                                           Counsel for Defendant Sean Collins
21

22 DATED: June 17, 2019                                             /s/               ___
                                                           JAMES THOMSON
23                                                         Counsel for Defendant Kevonte Gordon

24
     DATED: June 17, 2019                                           /s/                ___
25                                                         JEFFREY BORNSTEIN
                                                           Counsel for Defendant Devin Hairston
26

27 DATED: June 17, 2019                                             /s/                ___
                                                           JULIANA DROUS
28                                                         Counsel for Defendant Malik Jackson
     [PROPOSED] ORDER EXCL. TIME UNDER S.T.A.
     CR 18-511 HSG                                    2
 1

 2 DATED: June 17, 2019                                          /s/                ___
                                                        JEROME MATTHEWS
 3                                                      Counsel for Defendant Earl McLeod

 4

 5                                          [PROPOSED] ORDER

 6         Based upon the representation of counsel and for good cause shown, the Court finds that failing

 7 to exclude the time between June 10, 2019 and August 20, 2019, would unreasonably deny counsel for

 8 the defendant the reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv).

 9 The Court further finds that the ends of justice served by excluding the time between June 10, 2019 and

10 August 20, 2019, from computation under the Speedy Trial Act outweigh the best interests of the public

11 and the defendant in a speedy trial. Therefore, IT IS HEREBY ORDERED that the time between June

12 10, 2019 and August 20, 2019, shall be excluded from computation under the Speedy Trial Act. 18

13 U.S.C. § 3161(h)(7)(A) and (B)(iv).

14

15 IT IS SO ORDERED.

16

17 DATED: ______________________
               6/20/2019                                                               ____
                                                        HONORABLE HAYWOOD S. GILLIAM, JR.
18
                                                        United States District Judge
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER EXCL. TIME UNDER S.T.A.
     CR 18-511 HSG                                 3
